11/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0324


                                      DA 21-0324
                                   _________________

 KALEB EDWARD DANIELS,

              Petitioner and Appellant,

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       Appellant Kaleb Edward Daniels was granted an extension of time to file and serve
his opening brief on or before November 14, 2022. Nothing further was filed and the
opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than December 27, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   November 25 2022